

VANGUARD NATURAL RESOURCES
2019 INCENTIVE PLAN
1.Purpose. This Vanguard Natural Resources Inc. (the “Company”) 2019 Incentive
Plan (the “Plan”) is designed to align the interests of the Company and eligible
key employees of the Company and its subsidiaries.
2.    Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of January 1, 2019 (the “Effective Date”). The Plan
shall be in effect from the Effective Date and shall continue until December 31,
2019, unless earlier terminated by the Company in accordance with Section 7(c)
(the “Term”). The expiration or termination of the Term shall not in any event
reduce or adversely affect any amounts due to any Participant hereunder for any
Quarter ending on or before such date.
3.    General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company or its direct
or indirect subsidiaries.
4.    Definitions. For purposes of this Plan:
(a)    “Board” means the Company’s Board of Directors.
(b)    “Bonus” shall mean any bonus payment payable to a Participant under the
Plan.
(c)    “Cause” means means the Participant has (i) been convicted of, or pleaded
no contest to, a felony, (ii) engaged in conduct which is materially injurious
to the Company (including, without limitation, misuse of any funds or other
property), (iii) engaged in gross negligence or willful misconduct in the
performance of the Participant’s duties for the Company or (iv) willfully
refused without proper legal reason to perform the Participant’s duties for the
Company after written request for such performance. For purposes of this
definition, no act or failure to act will be deemed “willful,” unless effected
by the Participant not in good faith and without a reasonable belief that his
action or failure to act was in or not opposed to the best interests of the
Company or any of its Affiliates.
(d)    “Company Group” means the Company and its direct and indirect
subsidiaries.
(e)    “Disability” means a Participant’s inability to perform his services for
the Company for 90 consecutive days or 180 days in any 365 day period, in either
case, due to the Participant’s mental or physical impairment.
(f)    “Good Leaver” means a Participant whose employment or service with the
Company Group is terminated by the Company for a reason other than Cause, is
terminated by the Participant for Good Reason or is terminated due to the
Participant’s death or Disability.


1

--------------------------------------------------------------------------------




(g)    “Good Reason” means any of following, in each case, without the
Participant’s written consent: (i) any material diminution in the Participant’s
base salary, or (ii) the Company requiring the Participant to relocate to a
primary place of employment that is located more than fifty (50) miles from the
Participant’s previous primary place of employment; provided that prior to the
Participant’s termination of employment for Good Reason, the Participant must
give written notice to the Company of any Good Reason event within thirty (30)
days after the Participant has actual knowledge of the facts or circumstances
giving rise thereto and such event must remain uncorrected for 30 days following
such written notice. Any termination for “Good Reason” following such thirty
(30) day cure period must occur within thirty (30) days of the expiration of
such cure period.
(h)    “Participant” shall have the meaning ascribed thereto in Section 5
hereof.
(i)    “Quarter” means each successive calendar quarter commencing during the
Term.
(j)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended.
(k)    “Target Bonus” means the Participant’s personal STIP percentage
determined by the Board multiplied by the Participant’s base salary.
5.    Eligible Participants. Each person designated by the Board from time to
time shall be a Participant under the Plan and eligible to receive a Bonus.
6.    Term of Participation.
(a)    General. General. Each Participant’s Target Bonus shall consist of two
components: (i) twenty percent (20%) of a Participant’s Target Bonus shall be
earned and payable if the Participant is employed at the end of the applicable
Quarter (the “Retention Component”) and (ii) twenty percent (20%) of a
Participant’s aggregate Target Bonus for 2019 shall be earned and payable based
on the Company’s assessment of the Participant’s performance during the 2019
calendar year (the “Performance Component”). For the sake of clarity, if a
Participant’s Target Bonus is $1,000, the Participant’s quarterly Retention
Component would be $200 and the Participant’s annual Performance Component would
be $200.
(b)    Retention Component. The Participant will earn 100% of the Retention
Component for a particular Quarter if the Participant is employed by the Company
Group on the last day of such Quarter (the “Vesting Date”). The Retention
Component, to the extent earned, will be paid in cash within fifteen (15) days
of the end of the applicable Quarter.
(c)    Performance Component. The Company will assess each Participant’s
personal performance during the 2019 calendar year and determine, in its sole
discretion, the amount, if any, of the Participant’s Performance Component
earned by the Participant, which can range from 0% to 40% of the Participant’s
Target Bonus (i.e., 0% to 200% of the Participant’s Performance Component
opportunity). The portion of the Performance Component earned by the Participant


2

--------------------------------------------------------------------------------




will be paid in cash within 45 days after December 31, 2019 (the “Vesting Date”)
if the Participant is then employment by the Company Group.
(d)    Continued Employment. Except as set forth in this Section 6(d), a
Participant whose employment with the Company Group terminates for any reason
before the applicable Vesting Date shall forfeit the right to receive any unpaid
Bonus. Notwithstanding the foregoing, a Participant who becomes a Good Leaver
before a Vesting Date will be paid (i) a pro rata portion (based on the
percentage of the Quarter the Participant was engaged by the Company Group) of
the Retention Component for the Quarter that includes such termination and (ii)
the portion of the Participant’s Performance Component (which may be $0)
determined by the Company in its sole discretion.
7.    Plan Administration. This Plan shall be administered by the Board. The
Board is given full authority and discretion within the limits of this Plan to
establish such administrative measures as may be necessary to administer and
attain the objectives of this Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Board (or its delegate, as
applicable) shall have full power and authority to construe and interpret this
Plan and any interpretation by the Board shall be binding on all Participants
and shall be accorded the maximum deference permitted by law.
(a)    All rights and interests of Participants under this Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign this Plan.
(b)    The Company may deduct all applicable taxes and any other withholdings
required to be withheld with respect to the payment of any award pursuant to
this Plan. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any award provided for hereunder.
(c)    The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate this Plan at any time; provided that, except as
required by law, in no event shall any amendment or termination adversely affect
the rights of Participants without the prior written consent of the affected
Participants. Subject to the foregoing, the Plan shall terminate upon the
satisfaction of all obligations of the Company or its successor entities
hereunder.
(d)    Nothing contained in this Plan shall in any way affect the right and
power of the Company to discharge any Participant or otherwise terminate his or
her employment at any time or for any reason or to change the terms of his or
her employment in any manner.
(e)    Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
(f)    The administration of the Plan shall be governed by the laws of Texas,
without regard to the conflict of law principles of any state. Any persons or
corporations who now are or shall subsequently become parties to the Plan shall
be deemed to consent to this provision.


3

--------------------------------------------------------------------------------




(g)    The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest,
income inclusion or other penalty that may be imposed on a Participant by Code
Section 409A or for damages for failing to comply with Code Section 409A.
* * * * * * * *




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused the Plan to be signed by its duly
authorized officer as of the date first set forth above.
VANGUARD NATURAL RESOURCES INC.
By:    /s/ R. Scott Sloan    
R. Scott Sloan, President and CEO





